Military fay; retired fay (disability) ; rank for retirement purposes; determination by Secretary of highest grade satisfactorily held.- — -Plaintiff, an enlisted man in the Air Force (formerly Army), was promoted in 1944 from private to the temporary rank of master sergeant as a student assigned to the Emergency Rescue School, which position he held for one month, the school being deactivated; whereupon he was reduced to private. He was successively promoted to staff sergeant, being placed on the Temporary Disability Retired List for physical disability in 1969. In 1969 the Secretary of the service determined that the highest grade plaintiff satisfactorily held was staff sergeant and he was retired in that grade on January 1, 1970. Upon denial by the Correction Board of his application to show retirement in the grade of master sergeant, he filed suit in this court seeking retirement pay in the grade of master sergeant. This case comes before the court on plaintiff’s motion and defendant’s cross-motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that plaintiff’s petition fails to state a claim for relief.- (See Roberts v. *775United States, 151 Ct. Cl. 360, 364-65 (1960). On October 29, 1971, by order, the court denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition.